Filed 2/23/99 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







1999 ND 21







Raymond Hovland, 		Plaintiff and Appellant



v.



Tom McCabe, 		Defendant and Appellee







No. 980320







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable William W. McLees, Judge.



AFFIRMED.



Per Curiam.



Corey J. Quinton (argued) and Paul R. Oppegard of Smith Bakke Hovland & Oppegard, P.O. Box 657, Moorhead, MN 56560-0657, plaintiff and appellant.



Mark R. Hays (argued) and James E. Nostdahl of Pringle & Herigstad, P.O. Box 1000, Minot, N.D. 58702-1000, for defendant and appellee.

Hovland v. McCabe

No. 980320



Per Curiam.

[¶1]	
Raymond Hovland appeals from an order granting summary judgment in favor of Tom McCabe.  On appeal, Hovland argues the district court erred in granting summary judgment because genuine issues of material fact exist as to whether Hovland has or will meet the tort thresholds contained in the North Dakota Auto Reparations Act, N.D.C.C. § 26.1-41-01(21).

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
Ellingson v. Knudson
, 498 N.W.2d 814 (N.D. 1993).

[¶3]	Gerald W. VandeWalle, C.J.

William A. Neumann

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring